Citation Nr: 1702378	
Decision Date: 01/27/17    Archive Date: 02/09/17

DOCKET NO.  09-48 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to a compensable initial rating for kidney stones.

2.  Entitlement to service connection for a right foot disability, to include as secondary to service-connected degenerative changes of the thoracolumbar spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Anderson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1968 to June 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal   from November 2007 and December 2008 rating decisions from the Department     of Veteran's Affairs (VA) Regional Office (RO).  In pertinent part, the November 2007 rating decision denied service connection for a right foot disability; the December 2008 rating decision granted service connection for kidney stones, effective November 21, 2005, and assigned a non-compensable rating.  

These matters was previously before the Board in November 2011, March 2014, October 2014, and February 2016 when the Board remanded the appeal for further development, and they now return to the Board for appellant review.

The issue of entitlement for service connection for a right foot disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the entire period on appeal, the Veteran's kidney stones have manifested in recurrent stone formation that necessitated diet therapy. 


CONCLUSION OF LAW

From November 21, 2005, the criteria for a 30 percent rating for kidney stones have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.115b, Diagnostic Codes 7508 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

This appeal arises from the Veteran's disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that section 5103(a) notice is no longer required after service-connection is awarded).

In addition, the Board finds that the duty to assist a claimant has been satisfied with regard to the claim decided herein.  The Veteran's service treatment records, VA treatment records, and identified private treatment records are on file, as are his VA examination reports.  As the Board is granting the maximum available schedular rating for the Veteran's service-connected kidney stones, the Board finds that the VA examination reports are adequate for adjudicating the claim. 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1 (2016).  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2016); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2016); where there is a question as to which of two evaluations apply, assigning         a higher of the two where the disability picture more nearly approximates the      criteria for the next higher rating, 38 C.F.R. § 4.7 (2016); and evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10 (2016).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Diseases of the genitourinary system generally result in disabilities related to       renal or voiding dysfunctions, infections, or a combination of these.  The rating schedule provides descriptions of various levels of disability in each of these symptom areas.  Where diagnostic codes refer the decision maker to these specific areas of dysfunction, only the predominant area of dysfunction shall be considered for rating purposes.  Since the areas of dysfunction do not cover all symptoms resulting from genitourinary diseases, specific diagnoses may include a description of symptoms assigned to that diagnosis.  38 C.F.R. § 4.115a (2016). 

The Veteran's kidney stones are currently rated under Diagnostic Code 38 C.F.R. § 4.115b, Diagnostic Code 7508 (2016).

Kidney stones (nephrolithiasis) manifested by recurring stone formations that require one or more of the following: diet therapy, drug therapy, and/or invasive or non-invasive procedures more than 2 times a year, are rated 30 percent disabling.  38 C.F.R. § 4.115b, Diagnostic Code 7508 (2016).  Otherwise, kidney stones are rated as hydronephrosis.  Id.  

An October 18, 2005 treatment record from Dr. Lance indicated that the Veteran had a history of recurrent urolithiasis (kidney stone disease) going back to 1986.     It was noted that a 24 hour "Urorisk profile" indicated that the Veteran had hyper-uricosuria with 737 milligrams (MG) or uric acid per day, a low urine volume, and supersaturation from calcium phosphate and a major supersaturation of sodium urate.  It was noted that given the Veteran's history of kidney stone disease, he was counseled to increase his urine volume, was provided a dietary sheet, and advised that he needed to reduce his intake of uric acid and purine rich foods.  

A November 8, 2013 medical record from the 673rd Medical Group Urology Clinic indicated that the Veteran had a recurrent history of nephrolithiasis and was encouraged to increase his water intake and decrease his salt and protein intake.  A May 2, 2014 treatment record from the same provider indicated that that the Veteran had a history of recurrent nephrolithiasis, but was presently stone free.  It was further noted that, as previously instructed, the Veteran had placed   an emphasis on maintaining a low-protein and low-sodium diet, while also increasing his water intake.  

After reviewing the evidence of record the Board finds that a 30 percent rating, the maximum available rating under 38 C.F.R. § 4.115b, Diagnostic Code 7508 (2016) is warranted for the entire period on appeal.  The Board acknowledges the medical treatment records from November 21, 2005 to November 7, 2013 are silent for express notations indicating that the Veteran continued to require diet therapy.  Nevertheless, affording the Veteran the benefit of the doubt, the Board finds that   the October 18, 2005, November 8, 2013, and May 2, 2014 treatment records are sufficient to establish that the Veteran's recurrent kidney stones required diet therapy to aid in preventing recurrent stone formation throughout the pendency       of the appeal.   


Finally, as the Veteran's kidney stones result in recurrent stone formation necessitating diet therapy, the Board need not consider the application of 38 C.F.R. § 4.115b, Diagnostic Code 7509 (2016).  See 38 C.F.R. § 4.115b, Diagnostic Code 7508 (2016) (stating that kidney stones are not to be rated as hydronephrosis when there is recurrent stone formation and need for diet therapy, drug therapy, or invasive or non-invasive procedure more than twice a year). 

The Board has considered whether the Veteran's disability presents an exceptional    or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2016); Bagwell        v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111, 118 (2008).  

In the present case, the Veteran's service-connected kidney stones have been manifested by recurrent stone formation that necessitated diet therapy.  When comparing the Veteran's disability picture with the symptoms contemplated by the rating criteria, the Board finds that the Veteran's disability picture is not so unusual or exceptional as to render the assigned schedular rating inadequate.  Neither the Veteran nor his representative have asserted otherwise.  As such, the Board finds that all of the Veteran's symptoms are contemplated by the Rating Schedule and as a result referral for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b)(1) (2016); Thun, 22 Vet. App. 111.

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and may be part of the claim for an increased rating.  The Veteran has not asserted that he is unemployable due to his service-connected kidney stones and the evidence of record does not suggest otherwise.  Therefore, the Board concludes that a claim for TDIU has not been raised.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

For the entire period on appeal, entitlement to a 30 percent rating for kidney stones is granted, subject to the rules and regulations governing the payment of VA monetary benefits.  


REMAND

The Board regrets the additional delay, but finds that further development is necessary prior to appellate review.

Initially, there has not been substantial compliance with the prior remand directives.  In pertinent part, the February 2016 remand directed that the Veteran's claims file be sent to a VA podiatrist to obtain an addendum opinion addressing whether the Veteran's right foot disability was related to his military service or secondary to his service-connected thoracolumbar spine disability.  An addendum opinion regarding the Veteran's right foot disability was obtained in April 2016.  The examiner opined that the Veteran's right foot disability was less likely than not due to or related to the Veteran's service-connected condition.  In support of that conclusion, the examiner indicated that he was not aware of any research, scientific or medical literature that supported the contention that degenerative disc disease of the lumbar spine causes or permanently aggravates right pes planus, right metatarsalgia, right hallux valgus, or right plantar fasciitis.  The examiner further noted the pes planus was a developmental disorder, metatarsalgia was an inflammatory disorder, hallux valgus is an acquired joint deformity, and plantar fasciitis was an inflammatory condition that was secondary to overuse syndrome. 

Initially, the Board notes that the examiner did not, as directed, opine whether the Veteran right foot disability was related to service.  Additionally, the remand specifically directed that the addendum opinion be provided by a VA podiatrist.  There is no indication in the addendum opinion that the clinician that provided       the addendum opinion is a podiatrist.  Moreover, the Board notes that the clinician, who authored the April 19, 2016 addendum opinion, is the same clinician who authored the April 19, 2016 kidney conditions examination report.  As such, it is unclear whether the opinion was provided by a podiatrist.  Finally, the clinician's negative secondary opinion did not address all the Veteran's right foot diagnoses.  Specifically, the clinician did not acknowledge or address the Veteran's right foot heel spur.  In light of the above, the Board finds that an addendum opinion is warranted.  

There are outstanding VA treatment records.  Specifically, an April 23, 2008 VA treatment record indicated that a "non-VA PT/OT report" from December 11, 2007 had been scanned into VistA Imaging.  As a December 17, 2007 VA treatment record indicated that the Veteran was receiving therapy for his right "joint instability foot/ankle."  The Board cannot exclude the possibility that the records may be relevant to the pending appeal.  

Finally, the record indicates that the Veteran receives ongoing treatment from          the 673rd Medical Group Clinic at Elmendorf-Richardson Air Force Base.  Accordingly, on remand reasonable efforts must be made to obtain outstanding private treatment records.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any available updated VA treatment records, as well as the VistA Imaging records referenced in the April 23, 2008 VA treatment record, and associate them with the claims file.  If the records are not available, the claims file should be annotated to reflect such and the Veteran notified of such.

2.  Ask the Veteran to provide completed release forms with the names and addresses of all medical care providers who have recently treated him for his right foot disability, to include any updated treatment records from the 673rd Medical Group Clinic at Elmendorf-Richardson Air Force Base.  After securing any necessary releases, the AOJ should request any relevant records identified.  If any requested records are unavailable, the Veteran should be notified of such.

3.  Send the claim files to a **VA podiatrist** for review and to obtain an opinion concerning the Veteran's current right foot disability.  If a new examination is deemed necessary, one should be scheduled.  Following review    of the claims file, the VA podiatrist should:

a.  Provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's right foot disability is related to service.  Please explain why or why not.

In so opining, the podiatrist should address the April 22, 1968 service treatment record indicating that the Veteran dropped an object on his right large toe, the December 7, 1969 service treatment record indicating that the Veteran stepped on a nail with his right foot, and the February         6, 1981 service treatment record indicating that the Veteran's right foot was tender and a march fracture needed to be ruled out.  

b.  If not, provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's right foot disability was caused by his service-connected thoracolumbar spine disability.  Please explain why or why not.

c.  If not, provide an opinion as to whether it is at least as likely as not that the Veteran's right foot disability has been permanently worsened beyond natural progression (versus a temporary exacerbation of symptoms) by his thoracolumbar spine disability.  Please explain why or why not.

In so opining, the podiatrist should address the Veteran's December 1, 2009 contention that his right foot disability began when his back pain increased and caused his gait and footing to be irregular.  

d.  If the right foot disability has been permanently worsened by the service-connected thoracolumbar spine disability, the examiner should attempt to quantify the degree of worsening of the right foot disability that is due to the thoracolumbar spine disability.  A rationale for the opinion should be provided.

In rendering all the above requested opinions, the podiatrist should address all the diagnoses of record including, the April 8, 2013 diagnosis of right foot calcaneal spur.

4.  After completing the requested actions, and any additional development deemed warranted, the AOJ should readjudicate the claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


